Matter of Montgomery Distribs. LLC v Schweitzer (2015 NY Slip Op 02699)





Matter of Montgomery Distribs. LLC v Schweitzer


2015 NY Slip Op 02699


Decided on March 31, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 31, 2015

Tom, J.P., Andrias, Saxe, Manzanet-Daniels, Kapnick, JJ.


14668 651762/12

[*1] In re Montgomery Distributors LLC, [M-6294] Petitioner,
vHon. Melvin L. Schweitzer, etc., Respondent.


White & Wolnerman, PLLC, New York (Randolph E. White of counsel), for petitioner.
Eric T. Schneiderman, New York (Charles F. Sanders of counsel), for respondent.

The above-named petitioner having presented an application to this Court praying for an order, pursuant to article 78 of the Civil Practice Law and Rules,
Now, upon reading and filing the papers in said proceeding, and due deliberation having been had thereon,
It is unanimously ordered that the application be and the same hereby is denied and the petition dismissed, without costs or disbursements.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 31, 2015
CLERK